CLAYTON, Justice
(dissenting).
I am not persuaded by the arguments forwarded in the majority opinion that the indictment in this case was deficient. In setting out the requisites of an indictment or information, RCr 6.10(2) states:
“The indictment or information shall contain, and shall be sufficient if it contains, a plain, concise and definite statement of the essential facts constituting the specific offense with which the defendant is charged. It need not contain any other matter not necessary to such statement, nor need it negative any exception, excuse or proviso contained in any statute creating or defining the offense charged.”
As I read RCr 6.10 the basic purpose to be served by an indictment in Kentucky is to give the defendant notice of the charge(s) against him. The indictment in this case, as quoted in the majority opinion, clearly informed Smith of the nature and extent of the statutory violation with which he was charged.
In Ward v. Commonwealth, Ky., 444 S.W.2d 896 (1969), the appellant attacked the sufficiency of an indictment for forgery under which he was convicted. It was alleged in Ward that the indictment was deficient in that it failed to allege “intent to defraud” or that appellant “proceeded without authority.” This court said at page 897:
“The indictment informed Ward (a) of the offense with which he was charged, *461(b) of the act of which complaint was being made, and (c) of the claim of forgery, and (d) the caption contained the number of the statute — -KRS 484.130. Ward was adequately apprised of the charge against him.” (Emphasis added)
Certainly it is not beyond the scope of legal reasoning to say, as stated in the above-quoted paragraph, that Smith was informed (a) of the offense with which he was charged, (b) of the act of which complaint was being made, (c) of the claim of bribery, and (d) the caption contained the number of the statute — KRS 432.350.
I would therefore reverse the Jefferson Circuit Court and direct that the indictment be reinstated.